NO. 12-02-00161-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§
	APPEAL FROM THE 


IN RE: THE STATE OF TEXAS,§
	COUNTY COURT AT LAW NO. 2 OF


§
	SMITH COUNTY, TEXAS




PER CURIAM

 On September 18, 2002, this Court delivered an opinion conditionally granting the Petition
for Writ of Mandamus filed by the State of Texas as Relator.  That opinion ordered Respondent to
modify its Amended Order Approving Bill of Costs of Special Commissioners dated August 20,
2002 to delete all language requiring that the State make payment to the Commissioners within a
certain period of time.  Subsequently, on October 18, 2002, this Court received an order from the
trial court that complied with this Court's order and opinion of September 18, 2002.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding have now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered October 23, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




(DO NOT PUBLISH)